DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      COREY BERNARD YOUNG,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D14-2069

                         [November 12, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Robin Lee Rosenberg, Judge; L.T. Case No. 502013CF
10208A.

  Carey Haughwout, Public Defender, and Richard B. Greene, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mark J. Hamel,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See Chapa v. State, 159 So. 3d 361 (Fla. 4th DCA), review
denied, No. SC15-638, 2015 WL 4886193 (Fla. Aug. 17, 2015).

DAMOORGIAN, LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.